 

Exhibit 10.1

 

Execution Version

 

First Amendment to Credit Agreement

 

This First Amendment to Credit Agreement (herein, the “Amendment”) is entered
into as of August 31, 2020, by and among Lawson Products, Inc., a Delaware
corporation (the “Company”), Lawson Products, Inc., an Illinois corporation
(“Lawson Illinois”), Baron Divestiture Company, an Illinois corporation (“Baron”
and together with the Company and Lawson Illinois, individually, each a “U.S.
Borrower” and, collectively, the “U.S. Borrowers”), Lawson Products Canada Inc.,
a British Columbia corporation (“Lawson Products Canada”) and The Bolt Supply
House Ltd., an Alberta corporation (“Bolt Supply” and together with Lawson
Products Canada, individually, each a “Canadian Borrower” and, collectively, the
“Canadian Borrowers”; the Canadian Borrowers and the U.S. Borrowers,
individually, each a “Borrower” and, collectively, the “Borrowers”), the other
Loan Parties identified on the signature page hereto, the Lenders identified on
the signature pages hereto, and JPMorgan Chase Bank, N.A., individually as a
Lender, as an Issuing Bank and as Administrative Agent.

 

Preliminary Statements

 

A.           The Borrowers, the other Loan Parties, the Lenders and the
Administrative Agent are parties to that certain Credit Agreement dated as of
October 11, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”). All capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the Credit
Agreement (as amended hereby).

 

B.            The Borrowers have requested that the Administrative Agent and
Lenders make certain amendments to the Credit Agreement, as more fully described
herein, and the Lenders party hereto are willing to do so under the terms and
conditions set forth in this Amendment.

 

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

Section 1. Amendments.

 

Upon the satisfaction of the conditions precedent set forth in Section 2 below,
the Credit Agreement shall be and hereby is amended as follows:

 

1.1.          Section 1.01 of the Credit Agreement shall be amended by amending
and restating the following defined terms to read in their entirety as follows:

 

“Issuing Bank Sublimit” means, as of the First Amendment Date, (i) in the case
of Chase, (x) $40,000,000 at all times prior to the one-year anniversary of the
First Amendment Date and (y) $15,000,000 at all times from and after the
one-year anniversary of the First Amendment Date, and (ii) such amount as shall
be designated to the Administrative Agent and the Borrower Representative in
writing by an Issuing Bank; provided that any Issuing Bank shall be permitted at
any time to increase or reduce its Issuing Bank Sublimit upon providing five
(5) days’ prior written notice thereof to the Administrative Agent and the
Borrowers.

 



 

 

 

1.2.          Section 1.01 of the Credit Agreement shall be amended by adding
the following defined term in the appropriate alphabetical position therein,
which shall read as follows:

 

“First Amendment Date” means August 31, 2020.

 

1.3.          Clause (i) of Section 2.06(b) of the Credit Agreement shall be
amended and restated to read as follows: “(i) the Dollar Equivalent of the
aggregate LC Exposure shall not exceed (x) $40,000,000 at any time prior to the
one-year anniversary of the First Amendment Date and (y) $15,000,000 at any time
from and after the one-year anniversary of the First Amendment Date.”

 

1.4.          Section 6.01 of the Credit Agreement shall be amended by
(i) deleting “and” at the end of clause (e), (ii) replacing the “.” at the end
of clause (f) with “; and”, and (iii) adding a new clause (g) to read in its
entirety as follows:

 

(g)            Indebtedness in respect of the deferred portion, in an amount up
to $36,000,000, of the purchase price payable to NCH Corporation and NCH
Canada, Inc. (together, “NCH”) in connection with the Permitted Acquisition of
the Partsmaster division of NCH; provided that such Indebtedness may be
supported by a Letter of Credit but shall otherwise be unsecured.

 

Section 2. Conditions Precedent.

 

The effectiveness of this Amendment is subject to the satisfaction of the
following condition precedent: the Borrowers, the other Loan Parties, the
Required Lenders and the Administrative Agent shall have executed and delivered
this Amendment.

 

Section 3. Representations.

 

In order to induce the Administrative Agent and the Lenders to execute and
deliver this Amendment, each Loan Party hereby represents to the Administrative
Agent and the Lenders that as of the date hereof (a)  the representations and
warranties set forth in Article 3 of the Credit Agreement are true and correct
in all material respects (except to the extent already qualified as to
materiality, in which case they are true and correct in all respects), except to
the extent the same expressly relate to an earlier date in which case they are
true and correct in all material respects as of such earlier date (except to the
extent already qualified as to materiality, in which case they are true and
correct in all respects), (b)  no Default or Event of Default has occurred and
is continuing under the Credit Agreement or shall result after giving effect to
this Amendment and (c) each Loan Party has taken all necessary action to
authorize it to execute, deliver and perform its obligations under this
Amendment in accordance with the terms hereof and to consummate the transactions
contemplated hereby, and (d) this Amendment has been duly executed and delivered
by the Loan Parties and is the legal, valid and binding obligation of each Loan
Party, enforceable in accordance with its terms except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

 



-2- 

 

 

Section 4. Miscellaneous.

 

4.1.          The Loan Parties heretofore executed and delivered to the
Administrative Agent the Security Agreements and certain other Collateral
Documents. Each of the Loan Parties hereby acknowledges and agrees that the
Liens created and provided for by the Collateral Documents continue to secure,
among other things, the Secured Obligations; and the Collateral Documents and
the rights and remedies of the Administrative Agent and the Lenders thereunder,
the obligations of the Loan Parties, as applicable, thereunder, and the Liens
created and provided for thereunder remain in full force and effect and shall
not be affected, impaired or discharged hereby (except as specifically
contemplated hereby). Nothing herein contained shall in any manner affect or
impair the priority of the Liens created and provided for by the Collateral
Documents as to the indebtedness which would be secured thereby prior to giving
effect to this Amendment.

 

4.2.          Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement,
the Notes, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement as amended
hereby.

 

4.3.          In accordance with, and subject to, Section 9.03 of the Credit
Agreement, the Borrowers agree to pay on demand all reasonable and documented
costs and expenses of or incurred by the Administrative Agent in connection with
the negotiation, preparation, execution and delivery of this Amendment,
including the reasonable and documented fees and expenses of counsel for the
Administrative Agent.

 

4.4.          This Amendment may be executed in any number of counterparts, and
by the different parties on different counterpart signature pages, all of which
taken together shall constitute one and the same agreement. Any of the parties
hereto may execute this Amendment by signing any such counterpart and each of
such counterparts shall for all purposes be deemed to be an original. Delivery
of a counterpart hereof by facsimile transmission or by e-mail transmission of
an Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof. This Amendment,
and the rights and duties of the parties hereto, shall be construed and
determined in accordance with the laws of the State of Illinois without regard
to conflicts of law principles that would require application of the laws of
another jurisdiction.

 

[Signature Pages to Follow]

 



-3- 

 

 

This First Amendment to Credit Agreement is entered into as of the date and year
first above written.

 

  “Borrowers”       Lawson Products, Inc., a Delaware corporation       By /s/
Ronald Knutson   Name Ronald Knutson   Title EVP, CFO, Treasurer and Controller
      Lawson Products, Inc., an Illinois corporation       By /s/ Ronald Knutson
  Name Ronald Knutson   Title EVP, CFO, Treasurer       Baron Divestiture
Company, an Illinois corporation       By /s/ Ronald Knutson   Name Ronald
Knutson   Title Vice President, Treasurer       Lawson Products Canada Inc., a
British Columbia corporation       By /s/ Ronald Knutson   Name Ronald Knutson  
Title Vice President, Treasurer       The Bolt Supply House Ltd., an Alberta
corporation       By /s/ Ronald Knutson   Name Ronald Knutson   Title Senior
Vice President, Treasurer

 

[Signature Page to First Amendment to Credit Agreement (Lawson)]

 



 

 

 

  “Other Loan Parties”               Sandalwood Divestiture Company, Inc., an
Alabama corporation         By /s/ Ronald Knutson   Name Ronald Knutson   Title
Vice President, Treasurer

 

[Signature Page to First Amendment to Credit Agreement (Lawson)]

 



 

 

 



  JPMorgan Chase Bank, N.A., individually, and as Administrative Agent, Lender
and Issuing Bank       By /s/ Jared Zuniga     Name Jared Zuniga     Title
Officer

 

[Signature Page to First Amendment to Credit Agreement (Lawson)]

 



 

 

 

“Lenders”      Bank of America, N.A., as a Lender

 

By/s/ A. Quinn Richardson   Name A. Quinn Richardson   Title Senior Vice
President

 

[Signature Page to First Amendment to Credit Agreement (Lawson)]

 



 

 

 

  Bank of America, national association, acting through its Canada branch, as a
Lender       By /s/ Medina Sales de Andrade     Name Medina Sales de Andrade    
Title Vice President

 



 

 

 

  “Lenders”       CIBC BANK USA, as a Lender       By /s/ Ross Kohn     Name
Ross Kohn     Title Managing Director

 

[Signature Page to First Amendment to Credit Agreement (Lawson)]

 



 

 